Exhibit 10.10

 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT AND DEBENTURES
AND AGREEMENT AMONG THE PARTIES

 

This AMENDMENT (the “Amendment”) to the Securities Purchase Agreement (the
“Agreement”), dated as of June 1, 2007, by and among StarVox
Communications, Inc., a California corporation (the “Company”), StarVox
Communications, Inc., a Delaware corporation formerly known as U.S. Wireless
Data, Inc., (the “Parent”), and DKR SoundShore Oasis Holding Fund Ltd. (“DKR”),
Trinad Capital Master Fund Ltd. (“Trinad”) and SMH Capital Inc. (“SMH,” and
together with DKR and Trinad, the “Holders,” and each, a “Holder”), and to such
Senior Secured Debentures, and this Agreement by and among the parties hereto,
is entered into as of December 12, 2007.

 

WHEREAS, the Company, the Parent, and the Holders previously entered into the
Agreement, pursuant to which the Company issued and the Holders purchased Senior
Secured Debentures in the aggregate principal amount of $9,000,000, which were
subsequently amended as of August 16, 2007 (as amended, the “Existing
Debentures”), among other things, to extend the maturity date thereof from
August 1, 2007 to October 1, 2007;

 

WHEREAS, the Company, the Parent and the Holders desire to amend the Agreement
to allow for the issuance of additional Debentures to DKR and Trinad in an
aggregate principal amount of $5,100,000 (each, an “Additional Debenture,” and
together, the “Additional Debentures”), on the terms  and subject to the
conditions described herein and substantially in the form attached hereto,
increasing the maximum aggregate principal amount of Debentures issuable under
the Agreement, as amended hereby, to $14,100,000;

 

WHEREAS, in consideration for the agreement of DKR and Trinad to enter into the
Amendment and purchase the Additional Debentures, SMH has agreed to enter into a
Subordination Agreement, substantially in the form attached hereto as Exhibit A
(the “Subordination Agreement”); and

 

WHEREAS, Section 9(c) of the Agreement provides that the Agreement may be
amended by written consent of the Company, the Parent and holders representing a
majority of the aggregate principal amount of the Existing Debentures, and the
undersigned constitute such requisite holders.

 

NOW THEREFORE, in consideration of the premises and mutual promises herein
contained, the Company, the Parent and the Holders hereby agree as follows:

 

1.                                       Defined Terms. Capitalized terms used
in this Amendment which are defined in the Agreement shall have the same
meanings as defined therein.

 

2.                                       Amendments to Securities Purchase
Agreement.

 

a.                                       Section 1 of the Agreement shall be
amended to insert the following subsection (c) at the end of Section 1.

 

“(c)                            Additional Closings. Subject to the satisfaction
(or waiver) of the conditions set forth in Section 10  (with respect to the
Third Closing) and Section

 

--------------------------------------------------------------------------------


 

11 (with respect to the Fourth Closing), the Company shall issue at the Third
Closing Date and the Fourth Closing Date (each, as defined below) additional
Debentures substantially in the form attached hereto as Exhibit B-2 (each, an
“Additional Debenture,” and together, the “Additional Debentures”), in the
principal amounts and against receipt of the purchase prices set forth below to
each of DKR SoundShore Oasis Holding Fund Ltd. (“DKR”) and Trinad Capital Master
Fund Ltd. (“Trinad”), and each of DKR and Trinad agree to purchase such
Additional Debentures on the terms set forth herein.  Subject to the terms and
conditions of this Agreement, the third closing (the “Third Closing”) shall
occur on December 12, 2007 or such later date as the Company, the Parent and the
Holders may agree (the “Third Closing Date”).  At the Third Closing, the Company
shall issue (i) an Additional Debenture, duly executed on behalf of the Company
and the Parent, in the principal amount of $2,000,000 and $1,100,000, to DKR and
Trinad, respectively,  and (ii) a Warrant to purchase 1,000,000 Warrant Shares,
duly executed on behalf of the Parent, to each of DKR and Trinad, against
receipt from each of DKR and Trinad of the purchase price for the Debentures and
Warrants of $500,000 by wire transfer in immediately available funds in
accordance with the Company’s instructions. Subject to the terms and conditions
of this Agreement, the fourth closing (the “Fourth Closing”) shall occur at the
sole discretion of DKR and Trinad, and at such time as the Company, the Parent,
DKR and Trinad shall agree, but in no event after January 3, 2008 (the “Fourth
Closing Date”).  At the Fourth Closing, the Company shall issue an Additional
Debenture, duly executed on behalf of the Company and the Parent, in the
principal amount of $1,000,000 to each of DKR and Trinad against receipt from
each of DKR and Trinad of purchase price of $1,000,000 by wire transfer in
immediately available funds in accordance with the Company’s instructions.  Each
Additional Closing shall occur at such time of day and at such place as the
Company, the Parent, DKR and Trinad may agree, provided that the Fourth Closing
shall occur at the option of DKR and Trinad.”

 

b.                                      The Agreement shall be amended to insert
the following as new Section 10.

 

“10.   CONDITIONS TO THIRD CLOSING

 

The obligations of DKR and Trinad to consummate the Third Closing are subject to
the satisfaction, at or before the Third Closing Date, of each of the following
conditions, provided that these conditions are for benefit of DKR and Trinad
alone and may be waived by DKR and Trinad at any time in their sole discretion
by providing the Company and Parent with prior written notice thereof:

 

(i)                                     The Company, Parent and SMH Capital Inc.
(“SMH”) shall have executed and delivered to such Buyers a subordination
agreement in the form attached hereto as Exhibit L.

 

(ii)                                  The Company and Parent shall have executed
and delivered to DKR and Trinad the Additional Debentures being purchased by
such Buyers at such Third Closing pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

(iii)                               The representations and warranties of the
Company and Parent shall be true and correct as of the date when made and as of
the Third Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date), and the Company and Parent shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company and Parent at or prior to the Third Closing Date. 
Such Buyers shall have received certificates by the Chief Executive Officers of
the Company and Parent, dated as of the Third Closing Date to the foregoing
effect and as to such other matters as may be reasonably requested by such
Buyers.

 

(iv)                              Parent or its Subsidiaries will not be in
violation of any of the rules, regulations or requirements of the Principal
Market applicable to the Parent or its Subsidiaries.

 

(v)                                 The Company and Parent shall have obtained
all governmental, regulatory or third-party consents and approvals, if any,
necessary for the consummation of the Third Closing.

 

(vi)                              The Company and Parent shall have delivered to
such Buyers such other documents relating to the transactions contemplated by
this Agreement as such Buyers or their counsel may reasonably request.

 

c.                                       The Agreement shall be amended to
insert the following as new Section 11:

 

“11.                           CONDITIONS TO FOURTH CLOSING

 

Notwithstanding anything to the contrary herein, the Fourth Closing shall take
place at the sole discretion of DKR and Trinad.  In addition, the obligations of
DKR and Trinad to consummate the Fourth Closing are subject to the satisfaction,
at or before the Fourth Closing Date, of each of the following conditions,
provided that these conditions are for benefit of DKR and Trinad alone and may
be waived by DKR and Trinad at any time in their sole discretion by providing
the Company and Parent with prior written notice thereof:

 

(i)                                     The Company shall have obtained from
each of the holders of the convertible notes set forth on Schedule 3(s) of the
Agreement (the “Subordinated Notes”), such holder’s agreement to extend the
maturity of the Subordinated Notes to November 7, 2008 (except for any
Subordinated Note which has been converted to shares of the Parent’s Common
Stock in accordance with its terms) and shall have provided copies thereof to
DKR and Trinad.

 

(ii)                                  The Company and Parent shall have executed
and delivered to DKR and Trinad the Additional Debentures being purchased by
such Buyers at such Fourth Closing pursuant to this Agreement.

 

3

--------------------------------------------------------------------------------


 

(iii)                               Parent shall have delivered to such Buyers a
certificate evidencing the formation and good standing of Parent and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date reasonably
proximate to the Fourth Closing Date.

 

(iv)                              The Company shall have delivered to such
Buyers a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company conducts business, as of a
date reasonably proximate to the Fourth Closing Date.

 

(v)                                 Parent shall have delivered to such Buyers a
certificate evidencing Parent’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Parent conducts business, as of a date reasonably
proximate to the Fourth Closing Date.

 

(vi)                              The Company shall have delivered to such
Buyers a certified copy of the Company’s Articles of Incorporation as certified
by the Secretary of State of the State of California reasonably proximate to the
Fourth Closing Date.

 

(vii)                           Parent shall have delivered to such Buyers a
certified copy of Parent’s Certificate of Incorporation as certified by the
Secretary of State of the State of Delaware reasonably proximate to the Fourth
Closing Date.

 

(viii)                        The Company shall have delivered to such Buyers a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) resolutions as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Company’s
Articles of Incorporation and (iii) the Company’s Bylaws, each as in effect at
the Fourth Closing.

 

(ix)                                Parent shall have delivered to such Buyer a
certificate, executed by the Secretary of Parent and dated as of the Closing
Date, as to (i) resolutions as adopted by Parent’s Board of Directors in a form
reasonably acceptable to such Buyers, (ii) Parent’s Certificate of Incorporation
and (iii) Parent’s Bylaws, each as in effect at the Fourth Closing.

 

(x)                                   The representations and warranties of the
Company and Parent shall be true and correct as of the date when made and as of
the Fourth Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date), and the Company and Parent shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company and Parent at or prior to the Fourth Closing Date. 
Such Buyers shall have received certificates by the Chief Executive Officers of
the Company and Parent, dated as of the Fourth Closing Date to the foregoing
effect and as to such other matters as may be reasonably requested by such
Buyers.

 

4

--------------------------------------------------------------------------------


 

(xi)                                Parent or its Subsidiaries will not be in
violation of any of the rules, regulations or requirements of the Principal
Market applicable to the Parent or its Subsidiaries.

 

(xii)                             The Company and Parent shall have obtained all
governmental, regulatory or third-party consents and approvals, if any,
necessary for the consummation of the Fourth Closing.

 

(xiv)                         The Company and Parent shall have delivered to
such Buyers such other documents relating to the transactions contemplated by
this Agreement as such Buyers or their counsel may reasonably request.

 

d.                                      Exhibit A attached hereto, shall be
deemed inserted after Exhibit L hereto. Exhibit B of the Agreement shall be
renamed as “Exhibit B-1,” and all references to “Exhibit B” in the Agreement
shall be replaced with “Exhibit B-1”.   Exhibt B-2 attached hereto, shall be
deemed inserted after Exhibt B-1 to the Agreement.

 

e.               Except as provided in this Section 2, the provisions of the
Agreement shall be unchanged and remain in full force and effect.

 

3.                                       Amendment to Debentures.  Upon and
subject to the consummation of the Third Closing, the definition of “Maturity
Date” in the second sentence of Section (1) of each Existing Debenture shall be
amended and restated as follows: “The “Maturity Date” shall be August 1, 2008,
or (a) such earlier date as may be accelerated by the Required Holders upon an
Event of Default in accordance with the terms hereof, (b) such later date as may
be extended at the option of the Required Holders, or (c) such earlier date
which is the third day following a financing or refinancing (or related series
thereof) of either debt or equity by the Company and/or the Parent of at least
Thirty Million Dollars ($30,000,000) in the aggregate.”  Except as provided in
this Section 3, the provisions of the Existing Debentures shall be unchanged and
remain in full force and effect.

 

4.                                       Amendments to Subordinated Notes.  The
Company agrees to use its best efforts to obtain, as promptly as practicable,
from each of the holders of the convertible notes set forth on Schedule 3(s) of
the Agreement (the “Subordinated Notes”), such holder’s agreement to extend the
maturity of the Subordinated Notes to November 7, 2008 (except for any
Subordinated Note which has been converted to shares of the Parent’s Common
Stock in accordance with its terms) and to provide copies thereof to the Holders
when available.

 

5.                                       Security Interest.  The Company, the
Parent and Capital Telecommunications, Inc. (“CTI”) hereby confirm that the
obligations under this Amendment, the Existing Debentures, as amended hereby,
and the Additional Debentures shall constitute “Obligations” under the Security
Agreement.

 

6.                                       Confirmation of Guaranty.  CTI and the
Parent hereby confirm that the obligations under this Amendment, the Existing
Debentures, as amended hereby, and the Additional Debentures shall constitute
“Guaranteed Obligations” under the Guaranty.

 

5

--------------------------------------------------------------------------------


 

7.                                       Forbearance with Respect to Existing
Defaults.  Each Holder hereby agrees to forbear from exercising its rights and
remedies with respect to any breach, Default or Event of Default under the
Agreement, the Existing Debentures or any other Transaction Documents, which
occurred on or prior to the date hereof, solely with respect to the Company’s
failure to make payments to the Holders when due pursuant to the terms of the
Agreement, Existing Debentures and other Transaction Documents (the
“Forbearance”).  Notwithstanding the foregoing sentence or any other provision
hereof, the period of Forbearance shall automatically terminate and each of the
Holders shall be immediately entitled to exercise all of its respective rights
and remedies under the Agreement, the Existing Debentures and the Transaction
Documents upon the occurrence of any of the following events after the date
hereof (each a “Forbearance Termination Event”): (i) the commencement of any
legal action by the Parent or the Company or any affiliate of the Parent or the
Company, against a Holder with respect to the Transaction Documents; (ii) the
voluntary or involuntary commencement of any bankruptcy, receivership,
liquidation or assignment for the benefit of creditors proceeding by or against
the Parent or the Company; (iii) the breach or default by the Parent or the
Company of any term, condition, covenant, representation or warranty set forth
herein; or (iv) the occurrence of any breach or default under any of the
Transaction Documents.  The parties hereto hereby agree that, notwithstanding
any provision in the Transaction Documents, there shall be no cure period for
any Forbearance Termination Event.  Other than the foregoing, nothing contained
herein shall be deemed to evidence a an agreement to forbear with respect to, or
a waiver of, any future breach, Default or Event of Default, or any right or
remedy with respect to any such breach, Default or Event of Default or to which
any Holder may be entitled under applicable law.

 

8.                                       Chief Restructuring Officer.  The
Company, Parent and the Holders hereby agree that DKR and Trinad shall be
entitled to appoint a Chief Restructuring Officer of the Company, which
appointment shall be subject to confirmation by the Company’s Board of
Directors.  Such Chief Restructuring Officer shall have full access to the
Company’s facilities, personnel, books and records and shall supervise the
liquidation of the Company’s assets.  The Company and the Parent shall pay all
fees incurred in connection with the appointment of such Chief Restructuring
Officer.

 

9.                                       Delivery of Weekly Cash Expenditure
Projections.  The Company and the Parent hereby agree to deliver to DKR and
Trinad weekly projections of anticipated cash expenditures (it being understood
that actual cash expenditures may be different if necessary, in the reasonable
discretion of the appropriate officers of the Company and the Parent, to
maintain operations.)

 

10.                                 No Right of First Refusal; Waiver of
Notice.  SMH hereby waives all rights arising from the sale of the Additional
Debentures pursuant to Section 4(l) of the Agreement, and waives any notices of
a Subsequent Placement required pursuant thereto in connection with such sale.

 

11.                                 Governing Law.  This Amendment shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Amendment and all
disputes arising hereunder shall be governed by, the laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.

 

6

--------------------------------------------------------------------------------


 

12.                                 Counterparts.  This Amendment may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to each other party; provided that a
facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 

13.                                 Headings.  The headings of this Amendment
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Amendment.

 

14.                                 Severability.  If any provision of this
Amendment shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Amendment in that jurisdiction or the validity or
enforceability of any provision of this Amendment in any other jurisdiction.

 

15.                                 Further Assurances.  Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Amendment and the
consummation of the transactions contemplated hereby.

 

16.                                 Fees.   The Company shall pay all fees of
the Holders incurred in connection with this Amendment and the transactions and
actions taken pursuant hereto, regardless of whether the Third Closing or the
Fourth Closing occurs, including, without limitation, all legal fees, which
shall be disbursed from the purchase price of the Additional Debentures.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder, the Company and Parent have caused their
respective signature page to this Amendment to be duly executed as of the date
first written above.

 

 

COMPANY:

 

 

 

STARVOX COMMUNICATIONS, INC., a
California corporation

 

 

 

 

 

By:

    /s/ T.E. Rowley

 

 

Name: Thomas E. Rowley

 

 

Title: Chief Executive Officer

 

 

 

 

 

PARENT:

 

 

 

STARVOX COMMUNICATIONS, INC., a
Delaware corporation

 

 

 

 

 

By:

    /s/ T.E. Rowley

 

 

Name: Thomas E. Rowley

 

 

Title: Chief Executive Officer

 

 

 

 

 

GUARANTOR:

 

(only with respect to Sections 5 and 6 of this
Amendment)

 

 

 

CAPITAL TELECOMMUNICATIONS, INC., a
Pennsylvania corporation

 

 

 

 

 

By:

   /s/ T.E. Rowley

 

 

Name: Thomas E. Rowley

 

 

Title: Chief Executive Officer

 

 

[Amendment to Securities Purchase Agreement and Debentures and Agreement and
Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder, the Company and Parent have caused their
respective signature page to this Amendment to be duly executed as of the date
first written above.

 

 

HOLDERS:

 

 

 

DKR SOUNDSHORE OASIS HOLDING FUND
LTD.

 

 

 

By: DKR Oasis Management Company LP, its
investment manager

 

 

 

 

 

By:

   /s/ Barbara Burger

 

 

Name:Barbara Burger

 

 

Title: Authorized Signatory

 

 

 

 

 

TRINAD CAPITAL MASTER FUND LTD.

 

 

 

 

 

By:

   /s/ Jay Wolf

 

 

Name:Jay Wolf

 

 

Title:Director

 

 

 

 

 

SMH CAPITAL INC.

 

 

 

 

 

By:

   /s/ B.T. Morris

 

 

Name:Ben T. Morris

 

 

Title:Chief Executive Officer

 

 

[Amendment to Securities Purchase Agreement and Debentures and Agreement and
Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Subordination Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

Form of Additional Debenture

 

--------------------------------------------------------------------------------